Citation Nr: 1032503	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for pseudoseizures, to 
include as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for lumbar spine disorder.

3.  Entitlement to service connection for non-cardiac 
musculoskeletal chest wall pain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs Regional Office (RO) in Wichita, 
Kansas. 

In April 2010, the Veteran, accompanied by her representative, 
testified at a hearing before the undersigned Acting Veteran's 
Law Judge at the RO.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  At the hearing the 
record was held open 60 days in order to allow the Veteran time 
to submit additional evidence relevant to her claims.  Additional 
evidence was submitted, but this evidence was not accompanied by 
a waiver of agency of original jurisdiction (AOJ) consideration.  
38 C.F.R. § 20.1304 (2009).  However, as the evidence is 
duplicative of evidence previously on file, a remand is not 
required for initial AOJ consideration.  

In addition, the Board notes that, after the most recent 
statement of the case dated in December 2007, addressing the 
Veteran's lumbar spine claim, and supplemental statement of the 
case dated in October 2008, addressing the Veteran's seizure and 
chest wall claims, substantial additional evidence was associated 
with the Veteran's claims file.  This evidence was not 
accompanied by a waiver of initial AOJ consideration.  However, a 
thorough review of this evidence reveals that such records are 
either duplicative of records contained in the claims file or 
addresses the Veteran's service-connected anxiety disorder, which 
is not currently on appeal before the Board.  

The issues of entitlement to service connection for 
pseudoseizures and a lumbar spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence does not demonstrate that the Veteran has a 
currently diagnosed disability manifested by non-cardiac, 
musculoskeletal chest wall pain that is causally or etiologically 
related to the Veteran's active military service.


CONCLUSION OF LAW

Non-cardiac, musculoskeletal chest wall pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, .3159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a letter dated in 
February 2006, which was sent prior to the initial unfavorable 
June 2006 decision, advised the Veteran of the evidence and 
information necessary to substantiate her service connection 
claim as well as her and VA's respective responsibilities in 
obtaining such evidence and information.   Additionally, a March 
2006 letter, also sent prior to the June 2006 denial, informed 
her of the information and evidence necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.   

Relevant to the duty to assist, the Board observes that the 
Veteran's service treatment records as well as her post-service 
VA and private treatment records have been obtained for 
consideration in her appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran has also 
been afforded a VA examination in connection with her claim in 
March 2006.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of her claim.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that she has non-cardiac musculoskeletal chest 
wall pain that is related to her military service.  

The medical evidence in this case indicates that the Veteran was 
seen in service on a few occasions for right side chest pain.  
These episodes were noted during periods of stress.  The Veteran 
was also indicated to have syncopal episodes in January 2000, 
October 2004, and May 2005.  Acute MI laboratory panel was 
indicated to be negative, EKG was normal, and cardiac work-up was 
negative.  

The Veteran was seen by a cardiologist in July 2005.  There was 
no noted cardiac history, but she was indicated to have a history 
of right-sided chest discomforts related to mental and physical 
stress.  The Veteran's medical history was indicated to be 
positive for fatigue, chest pain, and occasional irregular beats, 
among other symptoms.  The physician's assessment was that the 
Veteran's syncopal episodes were unlikely to be cardiac-related.  

In order to determine whether the Veteran has a disability 
manifested by non-cardiac musculoskeletal chest wall pain and, if 
so, whether the disability is related to her military service, 
she was afforded a general VA examination in March 2006.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  Her 
medical history was noted.  It was observed that she had 
recurrent chest pains starting 7 years prior, and that would 
currently occur about every one to two months.  These pains were 
noted to usually occur while the Veteran was sitting at rest, not 
with activity.  After examination, the Veteran was assessed with 
recurrent non-cardiac musculoskeletal chest wall pain.  The 
examiner did not identify a disability that may be causing this 
pain and, as such, did not offer a nexus opinion.  

In July 2008, the Veteran was seen by a private physician in 
connection with her seizure disorder.  In the report, the 
physician also indicated that heart tests were conducted and that 
a Holter monitor test was normal.  She was noted to have almost 
passed out on one occasion when picking up her son.  The 
physician stated that this sounded like chest wall pain and 
shortness of breath.  After examination, the Veteran was noted to 
have occasional chest wall pain.  

Finally, the Veteran's private medical records noted treatment 
for chest pain, non-cardiac, probable chest wall/myofacial strain 
(from lifting).  She was also noted to have had a normal EKG.  In 
addition, x-rays of the chest in June 2007 were indicated to be 
normal.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted for non-cardiac 
musculoskeletal chest wall pain.  Specifically, the evidence does 
not show that the Veteran has a disability manifested by chest 
wall pain.  While the Veteran is competent to testify as to her 
chest pain, no heart disability has been identified, and no 
additional diagnosed disability has been found to be the cause of 
the Veteran's symptoms.  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof 
of a present disability, there can be no valid claim or the grant 
of the benefit.  Id.  

In addition, the Board also notes that VA does not generally 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

Therefore, the Board finds that, in the absence of a currently 
diagnosed disability manifested by non-cardiac, musculoskeletal 
chest wall pain, service connection for such claimed disorder is 
not warranted.  In making this determination, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for non-
cardiac musculoskeletal chest wall pain.  As such, that doctrine 
is not applicable in the instant appeal, and her claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for non-cardiac musculoskeletal chest wall 
pain is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims of 
entitlement to service connection for pseudoseizures and a lumbar 
spine disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim of entitlement to service 
connection for pseudoseizures, the Board finds that the record is 
unclear as to whether such pre-existed her military service, were 
incurred in or aggravated by such service, or are related to her 
service-connected anxiety disorder.

In this regard, the medical evidence indicates that the Veteran 
was first diagnosed with a seizure disorder at age 8 in December 
1983.  It was noted that the Veteran fell in school with her 
right leg jerking.  The episode lasted from five to ten minutes.  
The Veteran was then indicated to have had a second episode in 
February 1984.  She was diagnosed at the time with idiopathic 
epilepsy and prescribed medication which was discontinued in 
1986.  No additional seizure activity was noted prior to service.  
Upon admission to service, the Veteran's pediatric neurologist 
wrote a note to the Veteran's recruiter indicating that the 1984 
diagnosis of seizures was made in error, that the Veteran had had 
three normal EEGs, and that, in retrospect, he had doubts about 
whether the Veteran had true epilepsy.

Upon enlistment examination in December 1993, the Veteran was 
noted to have had a seizure disorder about age 8, ending in 1984, 
and medications ending in 1986.   The examination also noted that 
a January 1994 neurology consultation questioned the reality of 
seizures.  No recurrence of seizures was noted.  In the Veteran's 
December 1993 Report of Medical History, she indicated that she 
had a history of epilepsy or fits.  A December 1993 statement 
from the Veteran's pediatric neurologist noted her medical 
history and stated that, in retrospect, there was some doubt 
whether the Veteran had true epilepsy.

During service, the Veteran was noted to have had three episodes 
of syncope in 1995, 1997, and 2005.  These episodes were 
indicated to be atypical and lasted an abnormal length of time, 
with no loss of bladder or bowel function during the episodes.  
The seizure-like episodes were also indicated to have occurred 
during periods of stress with noted hyperventilation.  
Specifically, a March 1995 Report of Medical Examination 
indicated that the Veteran had a probable seizure on January 24, 
1995.  The Veteran was indicated to have a probable seizure 
disorder.  An August 1997 treatment note also indicated that the 
Veteran has a history of seizure disorder, and was given a 
provisional diagnosis of seizures.  EEG in August 1997 was 
indicated to be normal.  A September 1997 report indicated that 
the Veteran had been placed on profile for the diagnosis of 
seizure disorder.  Since the time the profile was issued, 
however, the report stated that new information came to light 
which refuted the diagnosis of a seizure disorder and the profile 
was cancelled.  Finally, the Veteran was indicated to have had an 
additional seizure in June 2005.

After service, the Veteran has not been noted to have any seizure 
activity, and the Veteran testified that she is not now 
undergoing any current treatment for a seizure condition.

In support of her claim, the Veteran submitted the report of her 
private physician dated in September 2005.  The report was 
indicated to be an evaluation of recurrent episodes of seizures 
with the last episode noted to be May 21, 2005.  The Veteran 
reported a history of seizures since she was six years old.  She 
was on medication for two and a half years which was tapered off 
and stopped.  The Veteran was noted to be seizure free until 1994 
when she had one episode of generalized tonic-clonic seizure 
activity.  The Veteran was noted to have another seizure in May 
2005 when she had an episode while on a run with an M16.  The 
physician indicated that during that time, the Veteran's chest 
was hurting and she woke up on the floor without recalling 
anything about what happened to her.  Witnesses were noted to 
have observed that the Veteran shook uncontrollably for about 
four to five minutes.  The physician indicated that there were no 
indications of tongue biting or urinary incontinence.  She has 
had not had an incidence since that time.  A May 21, 2005 CT scan 
was indicated to have been normal.  Previous medical history was 
negative for cerebrovascular accidents, head injury, meningitis, 
encephalitis, or back or neck injuries.  After examination, the 
physician stated that the Veteran had an impression of 
generalized tonic-clonic seizure activity.  The Veteran was again 
evaluated by a private physician in July 2008 in connection with 
her condition.  The physician indicated that the Veteran had 
epilepsy in her youth.  After evaluation, the Veteran was found 
to have generalized motor epilepsy from age 7 with infrequent 
episodes.  The Veteran was also noted to have had convulsive 
episodes in 2004 and June 2005 that occurred under somewhat 
strenuous circumstances.  No opinion regarding increase or 
aggravation in service was offered.  

In order to determine whether the Veteran has a seizure disorder 
that was caused or worsened by military service, the Veteran was 
afforded a VA examination in March 2006.  The examiner indicated 
that the Veteran's claims file had been reviewed in connection 
with the examination.  Her medical history related to seizures 
was noted in detail for the record.  The Veteran was noted to 
have had a normal MRI of the brain in May 1997 and normal CT of 
the brain in May and October 2004.  The Veteran also had negative 
EEGs in 1994 and 1997.  After examination, the Veteran was 
diagnosed with pseudoseizures, non-organic.  The examiner 
indicated that these seizures existed prior to service, and were 
not incurred or aggravated by service.  However, the examiner did 
not offer any rationale for his conclusions.  The Court has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  As such, due to the confusion in the 
record regarding whether the Veteran did, in fact, have a seizure 
disorder prior to service and whether such was incurred in or 
aggravated by service, the Board finds that the Veteran should be 
afforded another VA examination.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).  

Moreover, at a March 2006 VA mental disorders examination, the 
examiner diagnosed anxiety disorder, not otherwise specified, 
with conversion type features such as pseudoseizures, chest pain, 
and blackouts.  Furthermore, the Veteran testified at her Board 
hearing that she believed that the stress resulting from her 
anxiety disorder caused or aggravated her pseudoseizures.  
Therefore, while not previously developed by the AOJ, the Board 
finds that an examination and opinion are necessary in order to 
determine whether the Veteran has a seizure disorder separate and 
distinct from her service-connected anxiety disorder that was 
caused or aggravated by such psychiatric disability.  Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004) (the Board is required to 
consider all theories of entitlement raised in the record, either 
by the claimant or in the medical evidence).

Additionally, the Veteran has not been provided with proper VCAA 
notice regarding the secondary aspect of her claim of entitlement 
to service connection for pseudoseizures.  Such should be 
accomplished on remand.

Regarding the Veteran's claim of entitlement to service 
connection for a lumbar spine disorder, the Board notes that the 
Veteran was afforded a general VA examination and a VA 
examination in connection with her lumbar spine claim, both dated 
in March 2006.  The general VA examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination. The Veteran was noted to have a history of back pain 
and that she takes Motrin and Tylenol PM as needed for pain.  
After examination, the Veteran was diagnosed with chronic lumbar 
strain.  No nexus opinion was offered.  

The VA spine examiner also indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  The 
Veteran was noted to have first presented with low back pain 
secondary to lifting at work in December 1993; however, her 
enlistment examination revealed that her spine was normal upon 
clinical evaluation.  She was also seen in service for low back 
pain, and reported back pain from a motor vehicle accident in 
2003.  The Veteran reported complaints of constant pressure and 
spasms in the mid to lower back since 1994 that she relates to 
lifting injuries in her job working in logistics.  She was noted 
to take Motrin and Tylenol for pain.  The examiner indicated that 
there was no weakness, stiffness, or radiating pain.  After 
examination, the Veteran was diagnosed with chronic lumbar 
strain.  The examiner, however, did not offer an opinion 
regarding nexus to service.  

Based on the foregoing, the Board concludes that this matter must 
be remanded and that, upon remand, the AOJ should arrange for the 
Veteran's claims folder to be reviewed by the VA spine examiner 
who prepared the March 2006 VA report (or a suitable substitute 
if this examiner is unavailable), for the purpose of preparing an 
addendum that specifically addresses whether the Veteran's 
diagnosed chronic lumbar strain had its onset in service, within 
one year of service, or is otherwise related to service.  

Additionally, while on remand, all outstanding treatment records 
from the Topeka, Kansas, VA Medical Center dated from February 
2010 to the present should be obtained for consideration in the 
Veteran's appeal.  The AOJ should also take into consideration 
all the evidence of record dated since the most recent 
supplemental statement of the case or statement of the case in 
readjudicating her claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence 
and information necessary to substantiate 
her claim of entitlement to service 
connection for pseudoseizures as secondary 
to her service-connected anxiety disorder.  

2.  Obtain all outstanding treatment 
records from the Topeka VA Medical Center 
dated from February 2010 to the present.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of her seizure 
disorder, which has been characterized as 
pseudoseizures.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted. 

Thereafter, the examiner should offer an 
opinion on the following: 

Based on a review of the record, to 
include the service treatment records, 
private and VA medical records, and lay 
statements, did the Veteran's seizure 
disorder clearly and unmistakably pre-
exist her entry into active duty?

(i)  If so, is there clear and 
unmistakable evidence that the 
Veteran's pre-existing seizure 
disorder did not undergo an increase 
in the underlying pathology during 
service, i.e., was aggravated during 
service?
 
If there was an increase in severity 
of the Veteran's seizure disorder 
during service, was that increase due 
to the natural progress of the 
disease, or was it above and beyond 
the natural progression?

(ii)  If not, is it likely, unlikely, 
or at least as likely as not that the 
Veteran's seizure disorder is 
casually related to any incident of 
service?

If the Veteran's seizure disorder is 
determined to not be related to her 
military service, the examiner should 
state whether she has a seizure disorder 
that is separate and distinct from her 
service-connected anxiety disorder that is 
it at least as likely as not caused or 
aggravated by such anxiety disorder.

In offering his opinion, the examiner is 
requested to fully review the claims file, 
to include the medical records as well as 
the Veteran's lay statements regarding 
service incurrence and continuity of 
symptomatology of her seizure disorder.  
The rationale for any opinion offered 
should be provided.  

4.  After all outstanding records have been 
associated with the claims file, the 
Veteran's claims file and a copy of this 
remand should be returned to the examiner 
who conducted the March 2006 examination 
for an addendum opinion regarding whether 
it is at least as likely as not that the 
Veteran's current lumbar spine disorder is 
related to her military service.  

In offering his opinion, the examiner is 
requested to fully review the claims file, 
to include the medical records as well as 
the Veteran's lay statements regarding 
service incurrence and continuity of 
symptomatology of her lumbar spine 
disorder.  The rationale for any opinion 
offered should be provided.  

If the March 2006 VA examiner is 
unavailable, an appropriate medical 
professional should be solicited to render 
the requested opinion.  If any examiner 
cannot offer an opinion without examining 
the Veteran, she should be scheduled for 
the appropriate examination.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence, to 
include all evidence received since the 
issuance of the most recent supplemental 
statement of the case or statement of the 
case.  If the claims remain denied, the 
Veteran and her representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


